Citation Nr: 0840869	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back/bone 
spurs disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
disc/joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Marvin Dobson




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from January 1962 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
degenerative disc/joint disease of the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A low back/bone spurs disability was not manifest in service 
or within one year of separation and is not attributable to 
service.  


CONCLUSION OF LAW

A low back/bone spurs disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in August 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date.  See Dingess, supra.  However, the veteran 
was subsequently provided notice pertaining to these elements 
in letter for another claim in October 2006.  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and pertinent post service 
medical records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Accordingly, the Board will address the merits of the claim.  

					Factual Findings

The veteran served from January 1962 to April 1970.  Service 
medical records show that in August 1962 the veteran was 
struck by a motorcycle from behind.  It was noted that the 
veteran experienced sudden hip pain in the right hip.  
Physical examination revealed negative results with the 
exception of tenderness in the hip area, the para-spinal 
area, the right pubic ramus and lumbo-sacral area.  X-rays 
revealed a fracture through the posterior ramus at the right 
ischium and a second incomplete faintly visualized fracture 
line was seen through the lateral anterior right pubic ramus.  
Service medical records are devoid of any other back 
treatment, complaints or diagnoses.  

In an April 1971 orthopedic examination, the veteran's 
musculoskeletal was noted as entirely normal.  The spine was 
straight and the veteran had full range of motion of the 
lumbar spine.  

Right lower back pain was noted in September 1996.  It was 
noted that the pain in the right lower back and buttock 
sounded more like sciatica, possibly due to altered 
biomechanics due to hip.  

Arthritis in low back was noted in October 1996.  In November 
1996, persistent low back pain was noted.  Complaints of low 
back pain, possible sacroilitis and L5-S1 radiculopathy with 
sciatica were noted in October 1997.  Also in October 1997, 
chronic low back pain, possibly due to osteoarthritis was 
noted.  

Post service medical records show complaints of back pain in 
April 2000, May 2000, July 2000, August 2000, October 2000 
and July 2002.  In June 2003, the veteran complained of low 
back pain for two weeks.  He reported that he had not had 
back pain like that in the past and that while working on an 
engine he went to stand up and noticed some "sig pain."  

In November 2005, the veteran maintained that he was told 
that he had bone spurs in the back.  He maintained that he 
had the same pain when he was discharged from service.  The 
veteran reported in April 2007 that he has had problems with 
his back and neck since before he was discharged from 
service.  

The veteran was afforded a VA compensation and pension 
examination in November 2007.  During this examination, 
complaints of low back problems due to service were noted.  
According to the veteran, he injured his back when he was 
struck as a pedestrian by a motorcycle in June 1962.  The 
veteran reported constant pain and pain with all activity.  
He further reported that he can only walk with a walking 
stick and that his pain is increased with bending and 
lifting.  Examination showed forward flexion to about 45 
degrees, extension to 20 degrees, left and right lateral bend 
to 20 degrees, and left and right rotation to 25 degrees.  
The examiner noted that the veteran complained of pain from 
the beginning to the end of any activity.  No significant 
flare ups were noted.  It was noted that the veteran has not 
worked since 1990 because of his hip fracture.  An assessment 
of back strain was given.  The examiner noted that the 
veteran has multiple complaints that are not readily 
explained on an orthopedic basis.  The examiner noted that, 
at best, the veteran may have a chronic musculoskeletal back 
strain injury and some degenerative changes in the neck but 
there is no significant degenerative disease of the spine as 
noted by x-ray.  The examiner noted that range of motion is 
limited to some extent by pain.  The examiner noted that 
there is no evidence in the records that the veteran's back 
was in any way injured while in service and especially when 
he was struck by the motorcycle.  The examiner further noted 
that, although the veteran claims that he saw a chiropractor 
several times in the years after service, there is no further 
history of back pain during his service life or anytime 
shortly thereafter.  The examiner found that the veteran's 
back complaints showed no significant underlying pathology.  
The examiner opined that it is less than likely that his back 
complaints are related to anything that happened in service.  

In his June 2008 hearing, the veteran reported that he has 
had back pain since his June 1962 accident and that he 
continued to serve despite that pain.  According to the 
veteran, he did not seek back treatment after service.  
However, he reported that sometimes he would see a 
chiropractor.  

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

					Analysis 

The veteran seeks service connection for a low back/bone 
spurs disability.  After review of the record, the Board 
finds against the veteran's claim.  

The evidence shows a low back disability.  However, there is 
little persuasive evidence linking the veteran's current 
disability with service.  Although service medical records 
show that in August 1962 the veteran was struck by a 
motorcycle from behind, physical examination revealed 
negative results with the exception of tenderness in the hip 
area, the para-spinal area, the right pubic ramus and lumbo-
sacral area.  Service medical records are devoid of any other 
back treatment, complaints or diagnoses.  The April 1971 
orthopedic examination noted that the veteran's 
musculoskeletal was entirely normal, and that the spine was 
straight and the veteran had full range of motion of the 
lumbar spine.  The November 2007 examiner noted that the 
veteran has multiple complaints that are not readily 
explained on an orthopedic basis.  The examiner noted that, 
at best, the veteran may have a chronic musculoskeletal back 
strain injury and some degenerative changes in the neck but 
there is no significant degenerative disease of the spine as 
noted by x-ray.  The examiner noted that range of motion is 
limited to some extent by pain.  The examiner found that the 
veteran's back complaints showed no significant underlying 
pathology.  The examiner opined that it is less than likely 
that his back complaints are related to anything that 
happened in service.  

Although the veteran attributes his back disability to 
service, particularly a motorcycle accident in service, the 
November 2007 VA examiner opined that it is less than likely 
that his back complaints are related to anything that 
happened in service.  The examiner noted that there is no 
evidence in the records that the veteran's back was in any 
way injured while in service and especially when he was 
struck by the motorcycle.  The examiner noted that, although 
the veteran claims that he saw a chiropractor several times 
in the years after service, there is no further history of 
back pain during his service life or anytime shortly 
thereafter.  The Board has placed probative value on the 
opinion proffered by the VA examiner.  The VA examiner's 
opinion is based on review of the veteran's service medical 
records.  The VA opinion is also consistent with the April 
1971 orthopedic examination which revealed that the 
musculoskeletal was entirely normal and the service medical 
records which show a notation of tender lumbo-sacral area 
following the accident in service but no further back 
treatments, complaints or diagnoses.  

To the extent that the veteran asserts that his low back 
disability is attributable to service, the records show the 
earliest mention of back problems is in 1996, which is more 
than 26 years after separation.  Although the veteran has 
reported back problems since service, when he filed the 
original claim for compensation in July 1970, he did not seek 
a claim for a low back disability at that time.  The Board 
particularly notes that the claim initiated in July 1970 was 
for a disability related to the motorcycle accident in 
service.  This silence when otherwise affirmatively speaking 
constitutes negative evidence.  Also, when seen in 1971, the 
VA examiner determined that the musculoskeletal was entirely 
normal, the spine was straight and there was full range of 
motion of the lumbar spine.  There was no tenderness and 
curvature was normal.  

In this case, assertions of continuity are not credible.  The 
Board is not holding that corroboration is required.  The 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find his assertions to be less 
credible than the normal contemporaneous records during 
service, the normal examination of 1971 and his failure to 
address the back when first filing a claim for benefits.  
While the evidence of record shows that the veteran has a 
back disability and there is evidence of a motorcycle 
accident in service, the Boards finds that the more probative 
evidence shows that the veteran's current back disability was 
not manifest during service or for many years thereafter and 
that continuity of symptomatology is not shown; rather, the 
record contradicts the veteran's assertions that he has had 
continuing back problems since service, and such assertions 
are not credible.  


The Board notes that the VA examination and opinion is 
adequate.  The examiner reviewed the records, considered the 
veteran's statements and conducted an examination.  
Furthermore, the opinion reached is consistent to the other 
evidence of record.  The Board notes that there is a private 
medical opinion linking the back pain to altered 
biomechanics.  Although the veteran is service connected for 
a hairline fracture of the pelvis, the veteran is not service 
connected for a 1988 fracture of the right hip which 
eventuated in a hip replacement.  As such, the medical 
statement does not give rise to an implied secondary service 
connection issue.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a low back/bone spurs disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for a low back pain/bone spurs disability 
is denied.  


REMAND

The veteran seeks to reopen his claim for entitlement to 
service connection for degenerative disc/joint disease of the 
cervical spine disability.  The veteran was denied service 
connection for degenerative disc/joint disease of the 
cervical spine in a June 2001 decision.  The veteran did not 
perfect an appeal to that decision and it became final.  In 
July 2005, the veteran indicated that he wished to reinstate 
his claim for service connection for a cervical spine 
disability.  A VCAA letter was sent out to the veteran in 
August 2005 informing the veteran that he needed to submit 
new and material evidence in order to reopen his claim.  
However, the veteran was not informed why his previous claim 
was denied, the letter only cited that his claim was 
previously denied for reasons "Unknown."  

A review of the record discloses that the veteran has not 
been given sufficient VCAA notice.  The VCAA describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2008).  In the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Although a letter was sent to the veteran 
in August 2005 discussing that new and material evidence was 
necessary to reopen his claim for service connection, the 
Board finds that the letter was insufficient to comply with 
Kent.  Thus, the Board has concluded that a remand is 
warranted so that the veteran can receive proper VCAA notice.   

The Board notes that the prior rating decision did not accept 
that there was credible evidence of an in service cervical 
spine trauma.  Although there was a medical nexus opinion, 
such was rejected as it was based upon an inaccurate medical 
history.  

Accordingly, the case is REMANDED for the following action:

Send the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that describes the basis of the 
RO's June 2001 denial of the claim of 
entitlement to service connection for 
degenerative disc/joint disease of the 
cervical spine, and the evidence necessary 
to substantiate the element or elements of 
the claim.  The notice should also 
describe the bases of the RO's December 
2005 rating decision which declined to 
reopen the veteran's claim.  Any 
additional evidence pertinent to the 
veteran's claim received by the RO should 
be associated with the claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


